Citation Nr: 1416681	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left thigh disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a left thigh disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a left thigh disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to November 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his left thigh (specifically the quad muscle) after another soldier accidentally depressed an improperly installed rear deck clearance switch in the tank, which caused the main gun to elevate instantly and depress onto the Veteran's left leg.  See May 2013 brief.  He contends that he suffers left knee and left ankle disabilities due to this left thigh injury.

On September 2011 VA examination, the examiner noted a diagnosis of partial tear of the quadriceps tendon, which he opined was less likely than not incurred in or caused by service.  The examiner stated that the Veteran has a "very minimal left distal quadriceps (rectus femoris muscle) deformity" which muscle appears to have separated from its tendon with a linch enlargement of the distal muscle.  He stated that there is no functional loss from this muscular change and it is not documented as to when this change appeared.  He noted that the Veteran was involved in a motor vehicle accident 10 years after leaving service.  The examiner additionally noted there are minimal medical records from the Veteran's service, except for a 1991 left femur X-ray which was normal.  The Board finds this rationale inadequate for rating purposes.  Specifically, the VA examiner did not consider the numerous lay statements of record to include from a fellow service-member and the Veteran's ex-wife, whom he was married to while in service.  These statements indicate that the Veteran suffered an injury to his left leg in service and has had left leg symptomatology since.  Additionally, the Board notes that the examiner appears to opine as to the severity of the Veteran's current disability, instead of as to the etiology of such.  Accordingly, the Board finds that a supplemental medical opinion is warranted.

As for the claims for left knee and left ankle disabilities, the Board notes that the Veteran has indicated he is claiming these disabilities as secondary to his left thigh disability.  Thus, these claims are inextricably intertwined with the Veteran's claim for service connection for a left thigh disability, which is presently being remanded, and the Board defers ruling on these matters until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, the Board notes that the Veteran indicated (in September 2011) that physical therapy was scheduled for his left quad.  It is unclear whether such records are associated with the record.  Further, the most recent VA treatment records in the file are dated in December 2010.   Accordingly, these treatment records should be obtained, if available. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records (to include any physical therapy records) since December 2010 relevant to the claims on appeals.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of any (and all) left thigh disabilities.  The claims file must be made available to the opinion provider for review. Based on the review of the record (and examination only if deemed necessary), an opinion should be provided: 

As to each left thigh disability diagnosed during the appeal period, to include partial tear quadriceps tendon and left distal quadriceps deformity, opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that each such disability entity is related to his service.  

For purposes of this opinion, please assume that the Veteran suffered a left leg injury in service.

The rationale for all opinions should be thoroughly explained.  The discussion should reflect consideration of the Veteran's October 1991 X-ray report (ordered for a quad tear); the September 2011 VA examination report; and the lay statements of record.

3.  Arrange for any further development deemed indicated by the development ordered above, to include supplemental medical opinions regarding his claims for left knee and left ankle disabilities.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



